Supreme Court of Florida
                                  _____________

                                  No. SC15-2313
                                  _____________


                             GARY CZAJKOWSKI,
                                  Petitioner,

                                        vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                 [October 6, 2016]

PER CURIAM.

      We initially accepted jurisdiction of the decision of the Fourth District Court

of Appeal in Czajkowski v. State, 178 So. 3d 498 (Fla. 4th DCA 2015). See art. V,

§ 3(b)(3), Fla. Const. Upon further consideration, we exercise our discretion and

discharge jurisdiction.

      It is so ordered.

PARIENTE, LEWIS, QUINCE, CANADY, POLSTON, and PERRY, JJ., concur.
LABARGA, C.J., recused.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Statutory
Validity

      Fourth District - Case No. 4D13-3693

      (Palm Beach County)

Margaret Good-Earnest and Cherry Grant of Good Earnest Law, P.A., Lake Worth,
Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Consiglia Terenzio,
Bureau Chief, and Mark John Hamel, Assistant Attorney General, West Palm
Beach, Florida,

      for Respondent




                                       -2-